Action for malpractice. An issue of fact was presented for determination by the jury. Judgment and order reversed, on the law and facts, with costs, and new trial granted. Hill, P. J., Bliss and Heffernan, JJ., concur; Crapser, J., dissents and votes for affirmance of the judgment appealed from on the ground that the only evidence that the defendant through his employees had indulged in bad practice referred to is found in the testimony of Dr. Greene as to statements made to him by the deceased that the employees had so instructed him. This evidence was received at the time it was offered over the objection of the defendant. The court limited it to the field of such statements when incorporated in the history the patient gave to his physician, and that such information may not be taken from that field and used to serve another purpose, namely, to be evidence of the truth of the facts contained in the recital.